Exhibit (g)(i) Execution Copy MASTER CUSTODIAN AGREEMENT This Agreement is made as of February 25, 2013 by and among each management investment company identified on Appendix A hereto (each such investment company and each management investment company made subject to this Agreement in accordance with Section 18.5 below, shall hereinafter be referred to as (the “Fund” ), and STATE STREET BANK and TRUST COMPANY, a Massachusetts trust company (the “Custodian” ). WITNESSETH: WHEREAS, each Fund may or may not be authorized to issue shares of common stock or shares of beneficial interest in separate series ( “Shares” ), with each such series representing interests in a separate portfolio of securities and other assets; WHEREAS, each Fund so authorized intends that this Agreement be applicable to each of its series set forth on Appendix A hereto (such series together with all other series subsequently established by the Fund and made subject to this Agreement in accordance with Section 18.6 below, shall hereinafter be referred to as the “Portfolio(s)” ). WHEREAS, each Fund not so authorized intends that this Agreement be applicable to it and all references hereinafter to one or more “Portfolio(s)” shall be deemed to refer to such Fund(s); and NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter contained, the parties hereto agree as follows: SECTION 1. EMPLOYMENT OF CUSTODIAN AND PROPERTY TO BE HELD BY IT. Each Fund hereby employs the Custodian as a custodian of assets of the Portfolios, including securities which the Fund, on behalf of the applicable Portfolio, desires to be held in places within the United States ( “domestic securities” ) and securities it desires to be held outside the United States (
